Citation Nr: 0615318	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
traumatic arthritis of the cervical spine at C5 and C6, prior 
to July 21, 2005, and a rating higher than 30 percent from 
that date onward.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In 
that decision, the RO granted service connection for 
traumatic arthritis of the cervical spine at C5 and C6 
(cervical spine disorder) and assigned an initial 10 percent 
disability rating effective April 5, 2001.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In September 2004, the Board remanded the claim to the RO 
(via the Appeals Management Center (AMC)) for further 
development and consideration.  And in September 2005, on 
remand, the AMC issued a decision increasing the rating for 
the cervical spine disorder to 30 percent effective July 21, 
2005.  The veteran has not indicated he is satisfied with 
this rating.  So the issue now on appeal is whether he is 
entitled to a rating higher than 10 percent for the period 
prior to July 21, 2005, and whether he is entitled to a 
rating higher than 30 percent from that date onward.  See AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993) (when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated).

Issue not on appeal

The Board notes that, in a December 2005 letter, the 
veteran's representative claims the grant of service 
connection for the cervical spine disorder, now rated as 
30-percent disabling, should be retroactive to October 4, 
1999, the date of the original claim.  The Board construes 
this as a claim for an earlier effective date for the grant 
of service connection for the cervical spine disorder.  
Since, however, this additional claim has not been developed 
or adjudicated by the RO - much less denied and timely 
appealed to the Board, it is referred to the RO for 
appropriate action.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2005).


FINDINGS OF FACT

1.  For the period prior to July 21, 2005, the veteran's 
cervical spine disorder was manifested by severe limitation 
of motion and mild degenerative disc disease, without 
evidence of ankylosis, or any incapacitating episodes.

2.  For the period since July 21, 2005, the veteran's 
cervical spine disorder has been manifested by forward 
flexion of the cervical spine of less than 15 degrees and 
mild degenerative disc disease, without evidence of ankylosis 
or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 30 
percent for the cervical spine disorder for the period prior 
to July 21, 2005.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

2.  The criteria are not met, however, for a rating higher 
than 30 percent for the cervical spine disorder at any time 
since July 21, 2005.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws and regulations generally pertaining to the 
issue on appeal.  The Board will then move on to an analysis 
of the issue.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

More recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) addressed the 
applicability of the VCAA notice requirements to situations, 
such as in this case, where VA has granted service connection 
for a disability, but the veteran disagrees with the initial 
rating assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (Vet. App. March 6, 2003).  The Court 
found that the notice requirements are also applicable to the 
initial disability rating assigned.  Id. at *12.



The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. at 119-20.  See, too, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  This timing requirement 
also applies to the elements of the claim that relate to the 
initial disability rating assigned.  Dingess, 2006 WL 519755, 
at *13.

In this particular case at hand, the RO issued two rating 
decisions, in October 1999 and February 2000, denying the 
veteran's claim for service connection for a cervical spine 
disorder.  Those decisions were made prior to the enactment 
of the VCAA in November 2000, so before this law even 
existed.  And once it was passed, the veteran was provided 
VCAA notice in an April 2001 letter and, in January 2002, the 
RO readjudicated his claim and granted service connection.  
So although he did not receive VCAA notice before the initial 
adjudication of his claim, because the law did not yet exist 
at that time, he did receive notice prior to the January 2002 
decision at issue - thus complying with the preferred 
sequence of events specified in Pelegrini II.  In May 2002, 
he filed a notice of disagreement (NOD) contesting the rating 
initially assigned for his cervical spine disorder and later 
perfected his appeal to the Board on this downstream issue.  
After the Board remanded the case to the RO (via the AMC) in 
September 2004 for further development and consideration, the 
AMC sent him another VCAA letter in November 2004 to comply 
with one of the Board's remand directives that specifically 
concerned the VCAA.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The April 2001 and November 2004 VCAA letters, especially 
considered together, summarized the evidence needed to 
substantiate the veteran's claims for service connection and 
a higher initial rating.  Both letters described VA's duty to 
assist and specified the evidence he was expected to provide, 
including the information needed to obtain both his private 
and VA medical records.  The November 2004 letter also 
included the language from 38 C.F.R. § 3.159(b)(1), stating 
that "if there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  In this way, the VCAA 
letters, taken together, clearly satisfy the four 
"elements" of the notice requirement under Pelegrini II.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection and a higher 
initial rating.  But he was not provided notice of the type 
of evidence necessary to establish an effective date.  
Despite the inadequate notice provided him on the latter 
element, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., RO, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, for the reasons and bases discussed below, the Board 
is granting a portion of his claim (i.e., a higher rating for 
the period prior to July 21, 2005), so no detrimental effect 
in doing this, and since the Board is denying the remaining 
portion of his claim (for a higher rating from July 21, 2005, 
onward), meaning the effective date issue is rendered moot.



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4 (2005).  Specific diagnostic codes will be 
discussed where appropriate below.

As already alluded to, the Court has held that an appeal from 
an initial rating is a separate and distinct claim from a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  When assigning an initial rating, the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
See Fenderson, 12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).



Specific rating criteria

As the Board previously discussed at great length when 
remanding this case in September 2004, during the pendency of 
this appeal the regulations pertaining to evaluation of 
disabilities of the spine were amended, effective September 
23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003 (Nov. 19, 2003).  The Board will therefore 
evaluate the veteran's service-connected cervical spine 
disability under both the former and the current schedular 
criteria, keeping in mind, however, that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000 (Apr. 10, 2000); 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

As mentioned, the Board remanded the veteran's claim in 
September 2004 because of the changes in the rating criteria.  
The AMC noted the change in the regulations in its September 
2005 decision and in the supplemental statement of the case 
(SSOC) sent to the veteran the same month.  Therefore, he and 
his representative were adequately notified of the new 
regulations and, indeed, his representative submitted 
additional argument in December 2005 in response.  So there 
is no prejudice to the veteran in the Board adjudicating the 
claim with consideration of these new standards.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).



In the January 2002 decision at issue, the RO granted service 
connection for the cervical spine disorder under 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (DC 5290).  Prior to September 
26, 2003, DC 5290 provided that slight limitation of motion 
of the cervical spine warranted a 10 percent evaluation.  
Moderate limitation of motion warranted a 20 percent 
evaluation, and severe limitation of motion warranted a 
30 percent evaluation.  See 38 C.F.R. § 471a, Diagnostic Code 
5290 (2002).

In addition, an increased evaluation could be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to weakness, excessive fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  See, too, 38 C.F.R. § 4.59.

As of September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than intervertebral 
disc syndrome (IVDS)) incorporate more objective criteria.  
See 38 C.F.R. § 4.71a (2005) (for Diagnostic Codes 5235-
5243).  Specifically, the revised criteria provide for 
evaluations with or without symptoms such as pain, stiffness, 
or aching.  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...................................................100 
Unfavorable ankylosis of the entire thoracolumbar spine 
.............................50 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine 
........................................................
..............................40 
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
........................................................
....30 
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis..............20 
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spine contour; or vertebral 
body fracture with loss of 50 percent or more of the 
height..................................................
........................................................
....10 

Note (2) to 38 C.F.R. § 4.71a (2005) states that normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.

The record indicates the veteran also has a diagnosis of 
degenerative disc disease (DDD), which is often referred to 
as IVDS.  Thus, he must also be evaluated under the relevant 
criteria for IVDS.

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (DC 5293) provided that a 60 percent evaluation was 
warranted for IVDS which was pronounced with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  A 40 percent evaluation required severe symptoms, 
with recurring attacks with intermittent relief.  Moderate 
symptoms with recurring attacks warranted a 20 percent 
evaluation, and mild symptoms warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).



DC 5293 was revised effective September 23, 2002.  See 67 
Fed. Reg. 54349 (August 22, 2002).  Revised DC 5293 provides 
that IVDS may be evaluated by two possible methods.  First, 
where IVDS affects a nerve, the disability may be rated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations; or, a rating may be assigned on 
the basis of the total duration of incapacitating episodes 
over the past 12 months.

Revised DC 5293 provides that:  an evaluation of 10 percent 
is warranted for IVDS with incapacitating episodes having a 
total duration of at least one week but less than 2 weeks; an 
evaluation of 20 percent is warranted for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks; an evaluation of 40 percent is 
warranted for IVDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks; and 
an evaluation of 60 percent requires IVDS with incapacitating 
episodes having a total duration of at least 6 weeks.

Note (1) to revised DC 5293 provides that, for purposes of 
evaluations under that Diagnostic Code, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Effective September 26, 2003, criteria for IVDS were revised 
again and the cite changed to 38 C.F.R. § 4.71a Diagnostic 
Code 5243 (2005) (DC 5243).  See 68 Fed. Reg. 51454 (Aug. 27, 
2003) (effective September 26, 2003).  This new regulation 
includes the same language from the previously revised 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it also 
provides that IVDS may be rated under the new general rating 
formula for diseases and injuries of the spine, as discussed 
above.  See 38 C.F.R. § 4.71a (2005) (for Diagnostic Codes 
5235-5243).  



Analysis

Entitlement to an initial rating higher than 10 percent prior 
to July 21, 2005.

As indicated, in January 2002, the RO granted service 
connection under DC 5290.  The RO assigned an initial rating 
of 10 percent - effective April 5, 2001.  The veteran is 
requesting an initial rating greater than 10 percent from 
this effective date through July 20, 2005 (keeping in mind he 
received a higher 
30-percent rating as of July 21, 2005).

Medical records from the VA Medical Center (VAMC) in 
Baltimore, Maryland, dated from May 1997 to October 2004, 
show treatment for alcohol and personal problems; however, 
they also contain some evidence concerning the status of the 
veteran's cervical spine condition.  In June 2001, a VA 
physician notes there is cervical spine arthritis present and 
prescribes morphine for the associated pain.  In numerous 
reports following that date, the veteran complains of 
increased pain and resulting insomnia from the discomfort in 
his neck and shoulder since he stopped drinking alcohol.  The 
record indicates he has been on continuous pain medication 
since 2001.

In a December 2001 letter, a VA examiner states the veteran 
has minimal foraminal stenosis.  He explains there is 
desiccation of cervical disks diffusedly with some minimal 
bulges at C4-5 and that spurring is primarily anteror at C5-
6.  There is no other information given as to particular 
range of motion.

After a January 2002 VA examination, the veteran received a 
diagnosis of traumatic arthritis of the cervical spine at C5-
6, evidenced by the spurring and mild DDD.  The examiner 
notes the cervical spine could flex to 30 degrees and extend 
back 30 degrees; lateral rotation of the neck was to 30 
degrees, and lateral flexion was to 25 degrees.



In an August 2003 VA examination, the physician notes the 
veteran experiences constant posterior cervical pain without 
radiation, but occasional numbness and tingling.  He also 
stated the veteran was still taking morphine for pain and had 
to avoid most strenuous activities.  Forward flexion was to 
10 degrees, backward extension to 10 degrees, right and left 
lateral flexion to 15 degrees and right and left rotation to 
20 degrees.  The examiner diagnosed mild DDD of the cervical 
spine.

Prior to September 26, 2003, the criteria for evaluating 
limitation of motion of the cervical spine under DC 5290 were 
confined to classifications of mild, moderate, or severe 
limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
The RO determined the veteran had slight limitation of 
motion, warranting a 10 percent evaluation effective April 5, 
2001.  The Board finds, however, that the veteran's condition 
warrants an initial 30-percent evaluation for severe 
limitation of motion.

Based on the results of his January 2002 examination, the 
veteran could easily at least be considered to have had a 
moderate loss of motion, compared to what is considered to be 
a normal range of motion.  See 38 C.F.R. § 4.71a, Note 2 
(2005).  A moderate loss of motion warrants a 20 percent 
evaluation.  The August 2003 examination clearly reveals a 
worsened condition.  It shows a severe loss of motion, 
warranting a rating of 30 percent under the former DC 5290.  
Aside from the clinical findings listed in the examinations, 
an increased evaluation could also be based on a functional 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  The record indicates the veteran persistently 
complains of severe pain and insomnia due to it, that he is 
unable to perform strenuous activities, and that he has 
continually taken pain medication (indeed, morphine) for his 
neck since 2001.  These factors suggest a functional loss of 
motion in addition to the actual loss of motion indicated 
during the VA examinations.

Based on the veteran's actual and functional loss of motion, 
the Board finds that his condition warrants a 30-percent 
rating, but no higher.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002); DeLuca v. Brown, 8 Vet. App. at 206.  Bear 
in mind that, prior to September 26, 2003, 30 percent was the 
highest rating available under DC 5290.

Because of the changes in the rating criteria during the 
pendency of the veteran's appeal, the Board must also apply 
the new general rating formula for the period following 
September 26, 2003.  Under 38 C.F.R. § 4.71a (for Diagnostic 
Codes 5235-5243).  According to these revised standards, 
forward flexion of the cervical spine of 15 degrees or less 
warrants a 30 percent rating.  During his August 2003 
examination, the veteran had forward flexion of 10 degrees, 
clearly entitling him to a rating of 30 percent after 
September 26, 2003, the effective date of the new 
regulations.

In order to warrant the next highest rating under the revised 
criteria, the veteran must have unfavorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a (for Diagnostic Codes 
5235-5243).  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although VA examinations have 
continuously revealed severely decreased range of motion of 
the cervical spine, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  The VA examination in August 2003 revealed the 
veteran was able to forward flex his neck to 10 degrees.  
Because he is able to move his neck joint, by definition, it 
is not immobile.  Therefore, ankylosis is not shown and he is 
entitled to a 30-percent rating under the new regulations, 
but no higher.  It is also noted that the revised criteria no 
longer allow for an increased evaluation based on functional 
loss of motion due to pain.

Additionally, because the veteran has a diagnosis of DDD, the 
Board must apply the relevant criteria for IVDS as well.  
Following the January 2002 and August 2003 examinations, the 
veteran was diagnosed with mild DDD of the cervical spine.  
Under DC 5293 prior to September 23, 2002, mild IVDS symptoms 
warrant a 10 percent rating.  The next higher rating requires 
moderate symptoms and recurring attacks.  Because the veteran 
was diagnosed with only mild DDD and there is no record of 
any attacks, he is entitled to a rating of 10 percent under 
these criteria.  38 C.F.R. §§ 4.2, 4.6

The revised version of DC 5293, effective, September 23, 
2002, would allow the veteran to gain an increased rating 
based on the total duration of incapacitating episodes.  
There is no evidence of record, however, indicating he 
experienced any incapacitating episodes prior to July 21, 
2005.

The Board also notes that an August 2003 VA examination for 
peripheral nerves states the veteran's neurological diagnosis 
is normal.  Therefore, based on this examination, and the 
absence of any objective evidence of neurologic 
symptomatology in the record, he is not eligible for an 
increased rating based on chronic neurologic manifestations.

Effective 26, 2003, the regulation was revised again and the 
cite changed to DC 5243.  The new version remains unchanged, 
except that it allows IVDS to be rated under the general 
rating formula for diseases and injuries of the spine as 
well.  For reasons stated above, the veteran is entitled to a 
30-percent rating, but no more, under those criteria.  See 38 
C.F.R. § 4.71a (for Diagnostic Codes 5235-5243).

Entitlement to a rating higher than 30 percent since July 21, 
2005.

On July 21, 2005, a VA examiner reported virtually identical 
findings to those of the August 2003 examination.  The 
examiner states the veteran experiences constant posterior 
cervical pain with radiation and numbness, but no weakness.  
The veteran had not worked for one year and was currently on 
medication, but it did little to relieve his pain.  Forward 
flexion was to 10 degrees, backward extension also to 
10 degrees, right and left lateral flexion to 15 degrees, and 
right and left rotation to 20 degrees.  The diagnosis also 
remained the same, mild DDD of the cervical spine.

Under DC 5290, prior to September 26, 2003, the veteran's 
loss of motion would be considered severe, warranting a 30-
percent rating.  With respect to the former schedular 
criteria, the Board notes that where, as here, the veteran is 
already receiving the maximum disability rating for 
limitation of motion [under DC 5290], consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the new general rating formula, effective September 26, 
2003, the veteran would also be entitled to a 30-percent 
rating, but no higher.  The July 2005 examination shows 
forward flexion of the cervical spine at less than 15 
degrees, warranting a 30-percent rating.  For the same reason 
given above, the veteran does not meet the criteria for the 
next highest rating, i.e., there is no diagnosis 
of ankylosis.  In fact, the July 2005 examination 
specifically states there is no ankylosis.

Under the criteria for IVDS, the veteran is entitled to no 
more than a 30-percent rating.  The July 2005 examiner 
diagnosed mild DDD, and there is no record of any attacks 
related to IVDS.  Therefore, under DC 5293, prior to 
September 23, 2002, the veteran is entitled only to a rating 
of 10 percent.

The revised version of DC 5293, effective September 23, 2002, 
allows an increased rating based on the total duration of 
incapacitating episodes.  The July 2005 examination states, 
however, there is no evidence of doctor-prescribed bed rest 
in the last 12 months - meaning, by definition, the veteran 
did not experience any incapacitating episodes.

The Board also notes the veteran is not entitled to a higher 
rating due to chronic neurologic manifestations.  A July 2005 
VA neurological examination shows a diagnosis of only mild 
right C8 radiculopathy.

Under the newest version of the rule, DC 5243, effective 
September 26, 2003, IVDS can be rated under the general 
rating formula for diseases and injuries of the spine.  But 
for the reasons stated above, the veteran is entitled to a 30 
percent rating, but no more, under those criteria.  See 38 
C.F.R. § 4.71a (for DCs 5235-5243).




ORDER

A higher 30 percent initial rating is granted for the 
cervical spine disorder for the period prior to July 21, 
2005, subject to the applicable laws and regulations 
concerning the payment of VA compensation.

However, the claim for a rating greater than 30 percent since 
July 21, 2005, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


